Case 1:21-cv-02331-VSB Document 3 Filed 03/17/21 Page 1 of 2

JS 44C/SDNY
REV.
10/01/2020

JUDGE BRODERICK

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
Google LLC

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Peter G. Neiman, Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center, 250 Greenwich Street

New York, NY 10007

DEFENDANTS
United States of America

ATTORNEYS (IF KNOWN)

Matthew Podolsky, U.S. Attorney's Office for the Southern District of New York, t
On St. Andrew's Plaza, New York, NY 10007

(212) 63702421

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE) :
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY) a

Motion to modify order issued pursuant to 18 U.S.C. § 2703(d)

Has this action, case, or proceeding, or one essentially the same been previously filed.in SDNY at any time? No[/]Yes[_]

Ifyes, was this case Vol.[] Invol. [_] Dismissed. No[~] Yes [7] Ifyes, give date

IS THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

TORTS

No [x]

Judge Previously Assigned

CONTRACT + PERSONAL INJURY

[1110 INSURANCE [ ]310 AIRPLANE

[ 1120 MARINE { 1315 AIRPLANE PRODUCT

[ 1130 MILLER ACT LIABILITY

[ }140 NEGOTIABLE [ ]320 ASSAULT, LIBEL &
INSTRUMENT SLANDER

[ ] 160 RECOVERY OF _[ ]330 FEDERAL
OVERPAYMENT & EMPLOYERS'
ENFORCEMENT LIABILITY
OF JUDGMENT —_[ ] 340 MARINE

[ 1154 MEDICARE ACT _[ 1345 MARINE PRODUCT

[ 1152 RECOVERY OF LIABILITY
DEFAULTED [ 1350 MOTOR VEHICLE
STUDENT LOANS [ ]385 MOTOR VEHICLE
(EXCL VETERANS) PRODUCT LIABILITY

[ 1153 RECOVERY OF __ { ]360 OTHER PERSONAL
OVERPAYMENT INJURY
OF VETERAN'S _[ ] 362 PERSONAL INJURY -
BENEFITS "MED MALPRACTICE

[ } 160 STOCKHOLDERS
SUITS

[ 1190 OTHER
CONTRACT

[ ] 195 CONTRACT
PRODUCT ACTIONS UNDER STATUTES
LIABILITY

[ ]196 FRANCHISE CIVIL RIGHTS

REAL PROPERTY

[ ]440 OTHER CIVIL RIGHTS
(Non-Prisoner)

[ ]441 VOTING
[ ]210 LAND { ]442 EMPLOYMENT
CONDEMNATION — [ 1443 HOUSING/
[ ]220 FORECLOSURE ACCOMMODATIONS
[ ]230 RENT LEASE & [ ]445 AMERICANS WITH
EJECTMENT DISABILITIES -
240 TORTS TO LAND EMPLOYMENT
1348 TORT PRODUCT []446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ 1290 ALL OTHER [ 1448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF TH

 

 

 

DEMAND §$

IS IS ACLASS ACTION

UNDER F.R.C.P. 23

OTHER

Check YES only if demanded in complaint
JURY DEMAND: C] yes LNO

& Case No.
Yes []
NATURE OF SUIT
ACTIONS UNDER STATUTES
PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY STATUTE
[ 1367 HEALTHCARE/ OTHER STATUTES
PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ 1422 APPEAL [1 875 FALSE CLAIMS
INJURY/PRODUCT LIABILITY“ gei7yRe OF PROPERTY 28 USC 188 [ 1376 QUI TAM
[ ]365 PERSONAL INJURY 21 USC Bat [ ]423 WITHDRAWAL [ ]}400 STATE
PRODUCT LIABILITY 1 1 699 OTHER 28 USC 157 REAPPORTIONMENT
[ ]868 ASBESTOS PERSONAL [ 1410 ANTITRUST
INJURY PRODUCT | 1430 BANKS & BANKING
LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
{ ]460 DEPORTATION
PERSONAL PROPERTY [ ]820COPYRIGHTS [ ] 880 DEFEND TRADE SECRETS ACT [ 1470 RACKETEER INFLU-
(970 OTHER FRAUD [ ]830 PATENT ENCED & CORRUPT
ORGANIZATION ACT
PS TRUTHINCENDING {1886 PATENT-ABBREVIATED NEW DRUG APPLICATION Rico)
[ } 840 TRADEMARK [ ]480 CONSUMER CREDIT
SOCIAL SECURITY [ 1485 TELEPHONE CONSUMER
[ ]380 OTHER PERSONAL —s LABOR [ 1861 HIA (1395ff) PROTECTION ACT
PROPERTY DAMAGE [ ]862 BLACK LUNG (923)
[ 1385 PROPERTY DAMAGE [ ]710 FAIR LABOR [ ] 863 DIWC/DIWW (405(g)) «| ] 490 CABLE/SATELLITE TV
PRODUCT LIABILITY —~.  STANDARDSACT _([ ] 864 SSID TITLE XVI [ 1850 SECURITIES/
[ ] 720 LABOR/MGMT [ ] 865 RSI (405(g)) COMMODITIES/
PRISONER PETITIONS RELATIONS EXCHANGE
[ ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT
[ [510 MOTIONS TO 751 FAMILY MEDICAL FEDERAL TAX SUITS [xf 890 OTHER STATUTORY
VACATE SENTENCE | 2 ACTIONS
LEAVE ACT (FMLA) inti 891 AGRICULTURAL ACTS
28 USC 2255 [ ]870 TAXES (U.S. Plaintiffor [1]
[ ] 530 HABEAS CORPUS [ ] 780 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION [ 1871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER = [ ] 791 EMPL RET INC 26 USC 7609 [ ] 895 FREEDOM OF
SECURITY ACT (ERISA) INFORMATION ACT
[ ] 896 ARBITRATION
IMMIGRATION [ ] 899 ADMINISTRATIVE
PRISONER CIVIL RIGHTS
[ 1462 NATURALIZATION PROCEDURE ACT/REVIEWOR
[ ] 550 CIVIL RIGHTS - APPLICATION APPEAL OF AGENCY DECISION
[ ]585 PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION
[ ] 860 CIVIL DETAINEE ACTIONS LoS ee TY OF
CONDITIONS OF CONFINEMENT i

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:
JUDGE

DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:21-cv-02331-VSB Document3 Filed 03/17/21 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
(%} 1 original [].2 Removed from []3 Remanded [14 Reinstatedor  [[] 5 Transferred from [16 titweton 7 Appeal fo Distt
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

: Appellate
Ol a. all partles represented Court

[-] b, Atleast one party

Cis Multidistrict Litigation (Direct File)

Is pro se.
(PLACE AN x IN ONE BOX ONLY) _ BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 us. PLAINTIFF §[%]2 U.S. DEFENDANT [[] 3 FEDERAL QUESTION [714 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF . PTF DEF

CITIZEN OF THIS STATE [11 {]1 CITIZEN OR SUBJECT OF A []3{1s INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE =[ ]4[ ]4 FOREIGN NATION {16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Google LLC, 1600 Amphitheater Parkway, Mountain View, CA 94043 (Santa Clara County)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
United States of America, One St. Andrew's Plaza, New York, NY 10007 (New York County

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN:
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULP BEASSIGNED TO: [[] WHITE PLAINS [x] MANHATTAN

DATE 3/17/21 {.. ADMITTED TO PRACTICE IN THIS DISTRICT.

SIGNATURE OF ATTORNEY OF RECORD [ 1}. NO
[9 YES (DATE ADMITTED Mo.Dec. Yr.1993_)

RECEIPT # Attorney Bar Code #pn1618

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge MAG. JUDGE NETBURN is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

 

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

   
